DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 6, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jahnke et al. (US PGPub 2013/0163849 A1) in view of Hogarth et al. .
As to claim 1, Jahnke et al. teaches a clamp inspection system (see abstract) comprising: 
a rigid structure (considered to be the support for the fixture 7 in figure 1);
a sensor system (comprising 14) mounted relative to said rigid structure (see figure 1); and 
a clamp (suitable clamping means in paragraph [0033]) configured to provide at least one of a location and a pose of a component (5) relative to the system (see figure 1 and paragraph [0033]), wherein said clamp is configured to attach to said component at any location that does not obstruct the sensing by said sensor system (see figure 1, where the clamp is configured to attach to the component at a location that does not obstruct the sensing, which is considered to be one of the set of possible locations claimed and therefore is considered to meet the claimed limitation). Note also that Jahnke et al. teaches the movement of the clamp and fixture (7) about directions 8 and 9 in figure 1 (paragraph [0033]).
Jahnke et al. does not explicitly teach the clamp is a vacuum clamp.
Hogarth et al. teaches the clamp is a vacuum clamp (paragraphs [0028] and [0004]), and that the vacuum clamp is configured to attach to a component at any location that does not obstruct the sensing of by the sensor system (see figure 13 and paragraph [0020]; where the clamp is configured to attach to the component at a location that does not obstruct the sensing, which is considered to be one of the set of possible locations claimed and therefore is considered to meet the claimed limitation).

Jahnke et al. as modified does not explicitly teach a calibration fixture mounted on said rigid structure; and the clamp providing at least one of a location and pose of a component relative to said calibration fixture.
Hall teaches a calibration fixture (76) mounted on said rigid structure (see figure 3); and the clamp (64, considered in combination to correspond to the structure 7 as modified of Jahnke et al.) providing at least one of a location and pose of a component relative to said calibration fixture (see figure 3), wherein the clamp (64) is configured to attach to said component at any location that does not obstruct the sensing by said sensor system (figure 3; where the clamp is configured to attach to the component at a location that does not obstruct the sensing, which is considered to be one of the set of possible locations claimed and therefore is considered to meet the claimed limitation).
It would have been obvious to one skilled in the art before the effective filing date to modify Jahnke et al. as modified to have a calibration fixture mounted on said rigid structure; and the clamp providing at least one of a location and pose of a component relative to said calibration fixture as taught by Hall because it allows the system to be calibrated when desired improving the accuracy of the measurements.
Jahnke et al. as modified does not explicitly teach further comprising a flexible vacuum line coupled to said vacuum clamp.

It would have been obvious to one skilled in the art at the time of the invention to modify Jahnke et al. as modified to have a flexible vacuum line coupled to said vacuum clamp as taught by Murray et al. because it allows the vacuum pressure to be conveyed from the pump to the vacuum head in a well known manner with predictable results (see paragraphs [0055] and [0059]).
Jahnke et al. as modified does not explicitly teach at least one instrument coupled to said flexible vacuum line, wherein said at least one instrument is configured to produce at least one of location data and pose data.
Drescher et al. teaches at least one instrument coupled to said flexible vacuum line, wherein said at least one instrument is configured to produce at least one of location data and pose data (paragraph [0027] teaches the fixture position manipulator connected to a CNC which secures the fixture that has coordinated 5-axis motion control to allow the location and orientation of the fixture to the sensor, in combination).
It would have been obvious to one skilled in the art before the effective filing date to modify Jahnke et al. to have at least one instrument coupled to said flexible vacuum line, wherein said at least one instrument is configured to produce at least one of location data and pose data as taught by Drescher et al. because it allows the system to coordinate the images and the data to allow the accurate comparison of the measured data and the desired component profile (paragraph [0027]).
As to claim 3, Jahnke et al. as modified (citations to Jahnke et al. unless otherwise indicated) teaches all of the limitations of the invention as claimed in claim 1, further comprising:
a processor (3, 4) coupled to said sensor system (see figure 1 and paragraph [0032]); 
said processor comprising a tangible, non-transitory memory, the tangible, non-transitory memory having instructions stored therein that, in response to execution by the processor, cause the processor to perform operations (paragraphs [0038]-[0039] and [0045], where it is considered that the automatic performance of the evaluation teaches the use of a portion of the image processing module 3 and the analysis module 4 as a memory to store the operations discussed and that are performed by the remainder of these module) comprising:
receiving, by the processor, sensor data for said component from said sensor system (paragraph [0040]);
aligning, by the processor, the sensor data with an orientation reference from said calibration fixture (paragraph [0041] of Jahnke et al. and paragraph [0077] of Hall et al., where in combination it is considered that the system is capable of aligning the sensor data with an orientation reference from the calibration feature in the same respect at the processing taught in paragraph [0041]).
Jahnke et al. as modified does not explicitly teach receiving, by the processor, at least one of location data and pose data for said component from said vacuum clamp.
Drescher et al. teaches receiving, by the processor, at least one of location data and pose data for said component from said vacuum clamp (paragraph [0027] teaches 
It would have been obvious to one skilled in the art before the effective filing date to modify Jahnke et al. to have receiving, by the processor, at least one of location data and pose data for said component from said vacuum clamp as taught by Drescher et al. because it allows the system to coordinate the images and the data to allow the accurate comparison of the measured data and the desired component profile (paragraph [0027]).
As to claim 4, Jahnke et al. as modified teaches wherein said instructions comprise sensor analytics programing (paragraphs [0040]-[0042] of Jahnke et al.).
 As to claim 6, Jahnke et al. as modified teaches further comprising a fiducial mark (56A-C of Hogarth et al.) coupled to said vacuum clamp and configured for determining orientation of said vacuum clamp to said component (see figures 4 and 16 and paragraph [0027] of Hogarth et al.).
As to claim 7, Jahnke et al. as modified teaches wherein said sensor system (14) is configured as at least one of a damage sensor; an orientation sensor; a camera; a visible spectrum 2D camera, and an industrial microscope with a camera (paragraph [0033] teaches the imaging device is a infra-red camera, and therefore is considered to read at least on the option of a camera).
As to claim 9, Jahnke et al. as modified teaches wherein said flexible vacuum line coupled to said vacuum clamp is configured to allow for said component location and pose to move freely with respect to said sensor system (see figure 1 of Jahnke et al. and figure 16 of Hogarth et al.).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jahnke et al. (US PGPub 2013/0163849 A1), Hogarth et al. (US PGPub 2007/0007733 A1), Hall (US PGPub 2017/0284971 A1), Murray et al. (US PGPub 2015/0314901 A1), and Drescher et al. (US PGPub 2012/0188380 A1) as applied to claim 4 above, and further in view of Key (US PGPub 2011/0119020 A1).
As to claim 5, Jahnke et al. as modified teaches (citations to Jahnke et al. unless otherwise indicated) further comprising:
determining, by the processor, a feature dissimilarity between the sensor data and a reference model (paragraph [0041]-[0045]);
classifying, by the processor, the feature dissimilarity (determining a blockage in paragraph [0045]).
Jahnke et al. as modified does not explicitly teach determining, by the processor, a probability that the feature dissimilarity indicates damage to the component.
Key teaches determining, by the processor, a probability that the feature dissimilarity indicates damage to the component (paragraphs [0086]-[0087] describe the processing to classify a feature based on the feature dissimilarity and that the feature dissimilarity is a damage to the intended cooling feature).
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jahnke et al. (US PGPub 2013/0163849 A1), Hogarth et al. (US PGPub 2007/0007733 A1), Hall (US PGPub 2017/0284971 A1), Murray et al. (US PGPub 2015/0314901 A1), and Drescher et al. (US PGPub 2012/0188380 A1) as applied to claim 1 above, and further in view of Lowrey (US PGPub 2005/0113060 A1).
As to claim 10, Jahnke et al. as modified teaches all of the limitations of the claimed invention, as noted above for claim 1, except wherein said at least one instrument coupled to said flexible vacuum line comprises a strain gauge.
Lowery teaches wherein at least one instrument coupled to a flexible line comprises a strain gauge (paragraph [0026]; where the power line is considered in combination to correspond to the flexible vacuum line since both are flexible lines that provide a conduit between a source and a destination location).
It would have been obvious to one skilled in the art before the effective filing date to modify Jahnke et al. as modified to further have an additional sensor wherein said at least one instrument coupled to said flexible vacuum line comprises a strain gauge as taught by Lowery because it allows the measurement of the stress on line to help determine where breaks are eminent (paragraph [0026]).

Claims 11, 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jahnke et al. (US PGPub 2013/0163849 A1), Hogarth et al. (US PGPub 2007/0007733 A1), Hall (US PGPub 2017/0284971 A1), Drescher et al. (US PGPub 2012/0188380 A1), and Murray et al. (US PGPub 2015/0314901 A1).
As to claim 11, Jahnke et al. teaches a method for inspection of a component utilizing a clamp inspection system (see abstract), comprising:
providing a rigid structure (considered to be the support for the fixture 7 in figure 1);
mounting a sensor system (comprising 14) relative to said rigid structure (see figure 1);
positioning said sensor system (comprising 14) to capture sensor data of a component (figure 1 and paragraphs [0034] and [0036]);
coupling a clamp (suitable clamping means in paragraph [0033]) to said component (5; see figure 1 and paragraph [0033]) at any location that does not obstruct said sensor system (see figure 1, where the clamp is configured to attach to the component at a location that does not obstruct the sensing, which is considered to be one of the set of possible locations claimed and therefore is considered to meet the claimed limitation); 
coupling a processor (3, 4) to said sensor system (figure 1), said processor configured to determine an orientation to said component based on sensor analytics (paragraph [0041]). Note also that Jahnke et al. teaches the movement of the clamp and fixture (7) about directions 8 and 9 in figure 1 (paragraph [0033]).

Hogarth et al. teaches the claim is a vacuum claim (paragraphs [0028] and [0004]), and coupling the clamp to said component at any location that does not obstruct said sensor system (see figure 13 and paragraph [0020]; where the clamp is configured to attach to the component at a location that does not obstruct the sensing, which is considered to be one of the set of possible locations claimed and therefore is considered to meet the claimed limitation).
It would have been obvious to one skilled in the art before the effective filing date to modify Jahnke et al. to have a vacuum clamp as taught by Hogarth et al. because it allows the holder to hold the component precisely while permitting quick and accurate removal (paragraph [0004]). 
Jahnke et al. as modified does not explicitly teach mounting a calibration fixture on said rigid structure; and coupling a processor to said calibration fixture.
Hall teaches mounting a calibration fixture (76) on said rigid structure (see figure 3); and coupling a processor (70) to said calibration fixture (76; see figure 3), and coupling the clamp to any location that does not obstruct the sensor system (figure 3; where the clamp is configured to attach to the component at a location that does not obstruct the sensing, which is considered to be one of the set of possible locations claimed and therefore is considered to meet the claimed limitation).
It would have been obvious to one skilled in the art before the effective filing date to modify Jahnke et al. as modified to have mounting a calibration fixture on said rigid structure; and coupling a processor to said calibration fixture as taught by Hall because 
Jahnke et al. as modified does not explicitly teach said processor configured to determine an orientation to said component based on sensor analytics and input from said vacuum clamp.
Drescher et al. teaches said processor (figure 1) configured to determine an orientation to said component based on sensor analytics and input from said vacuum clamp (paragraph [0027] teaches the fixture position manipulator connected to a CNC which secures the fixture that has coordinated 5-axis motion control to allow the location and orientation of the fixture to the sensor, in combination).
It would have been obvious to one skilled in the art before the effective filing date to modify Jahnke et al. to have said processor configured to determine an orientation to said component based on sensor analytics and input from said vacuum clamp as taught by Drescher et al. because it allows the system to coordinate the images and the data to allow the accurate comparison of the measured data and the desired component profile (paragraph [0027]).
Jahnke et al. as modified does not explicitly teach further comprising a flexible vacuum line coupled to said vacuum clamp.
Murray et al. teaches a flexible vacuum line (112) coupled to said vacuum clamp (12; see figures 6A and 6B and paragraph [0055]).
It would have been obvious to one skilled in the art at the time of the invention to modify Jahnke et al. as modified to have a flexible vacuum line coupled to said vacuum clamp as taught by Murray et al. because it allows the vacuum pressure to be conveyed 
Jahnke et al. as modified does not explicitly teach at least one instrument being coupled to said flexible vacuum line, and producing at least one of location data and pose data with said at least one instrument.
Drescher et al. teaches at least one instrument coupled to said flexible vacuum line, and producing at least one of location data and pose data with said at least one instrument (paragraph [0027] teaches the fixture position manipulator connected to a CNC which secures the fixture that has coordinated 5-axis motion control to allow the location and orientation of the fixture to the sensor, in combination).
It would have been obvious to one skilled in the art before the effective filing date to modify Jahnke et al. to have at least one instrument being coupled to said flexible vacuum line, and producing at least one of location data and pose data with said at least one instrument as taught by Drescher et al. because it allows the system to coordinate the images and the data to allow the accurate comparison of the measured data and the desired component profile (paragraph [0027]).
As to claim 12, Jahnke et al. as modified (citations to Jahnke et al. unless otherwise indicated) teaches wherein said processor performs operations comprising:
receiving, by the processor (3, 4), sensor data for said component from said sensor system (see figure 1 and paragraphs [0032] and [0040]);
receiving, by the processor, at least one of location data and pose data for said component from said vacuum clamp (paragraph [0027] of Drescher et al. teaches the fixture position manipulator connected to a CNC which secures the fixture that has 
aligning, by the processor, the sensor data with an orientation reference from said fixture (paragraph [0041] of Jahnke et al. and paragraph [0077] of Hall et al., where in combination it is considered that the system is capable of aligning the sensor data with an orientation reference from the calibration feature in the same respect at the processing taught in paragraph [0041]);
determining, by the processor, a component pose and a location based on at least one of the sensor data (images in paragraph [0040] of Jahnke et al. and in paragraph [0028] of Drescher et al.); the orientation reference from a fiduciary mark, the location and a pose of a component relative to said calibration fixture from said vacuum clamp (paragraph [0027] of Drescher et al.); and said calibration fixture.
As to claim 18, Jahnke et al. as modified teaches orienting said vacuum clamp to said component by use of a fiducial marking (56A-C of Hogarth et al.) on said vacuum clamp (see figures 4 and 16 and paragraph [0027] of Hogarth et al.).
As to claim 19, Jahnke et al. as modified teaches wherein said sensor system (14 of Jahnke et al.) is configured as at least one of a damage sensor and an orientation sensor (images are used to determine an orientation in order to compare to reference data in paragraphs [0040]-[0042] of Jahnke et al. and in paragraphs [0028], [0031], [0032] of Drescher et al.).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jahnke et al. (US PGPub 2013/0163849 A1), Hogarth et al. (US PGPub 2007/0007733 A1), Hall  as applied to claim 12 above, and further in view of Key (US PGPub 2011/0119020).
As to claim 13, Jahnke et al. as modified teaches (citations to Jahnke et al. unless otherwise indicated) further comprising:
determining, by the processor, a feature dissimilarity between the sensor data and a reference model (paragraph [0041]-[0045]);
classifying, by the processor, the feature dissimilarity (determining a blockage in paragraph [0045]).
Jahnke et al. as modified does not explicitly teach determining, by the processor, a probability that the feature dissimilarity indicates damage to the component.
Key teaches determining, by the processor, a probability that the feature dissimilarity indicates damage to the component (paragraphs [0086]-[0087] describe the processing to classify a feature based on the feature dissimilarity and that the feature dissimilarity is a damage to the intended cooling feature).
It would have been obvious to one skilled in the art before the effective filing date to modify Jahnke et al. as modified to further have determining, by the processor, a probability that the feature dissimilarity indicates damage to the component as taught by Key because it allows the feature to be further classified in relation to the cooling effect produced (paragraph [0087]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jahnke et al. (US PGPub 2013/0163849 A1), Hogarth et al. (US PGPub 2007/0007733 A1), Hall  as applied to claim 12 above, and further in view of Wang et al. (US PGPub 2011/0302694 A1).
As to claim 14, Jahnke et al. as modified teaches all of the limitations of the claimed invention, as noted above for claim 12, except further comprising:
attaching at least one fiber optic gyroscope to said vacuum clamp;
determining at least one of location data and pose data with said at least one fiber optic gyroscope.
Wang et al. teaches attaching at least one fiber optic gyroscope to a movable clamp (see figure 28, note that in combination it is considered that the glove corresponds to the movable vacuum clamp of Jahnke et al. as modified); determining at least one of location data and pose data with said at least one fiber optic gyroscope (paragraphs [0218]-[0220], where the fiber optic gyroscope allows the tracking of the motion of an arm allowing calculation of the location and pose in the form of the rotation and accelerations).
It would have been obvious to one skilled in the art before the effective filing date to modify Jahnke et al. as modified to further have attaching at least one fiber optic gyroscope to said vacuum clamp; determining at least one of location data and pose data with said at least one fiber optic gyroscope as taught by Wang et al. because it is a well known sensor for the detection of location and pose information (paragraph [0219]) which would have been suitable for the purpose of enhancing the detection of the location of the vacuum clamp in coordination with the CNC taught by Drescher et al. (paragraph [0027]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jahnke et al. (US PGPub 2013/0163849 A1), Hogarth et al. (US PGPub 2007/0007733 A1), Hall (US PGPub 2017/0284971 A1), Drescher et al. (US PGPub 2012/0188380 A1), and Murray et al. (US PGPub 2015/0314901 A1) as applied to claim 11 above, and further in view of Lowrey (US PGPub 2005/0113060 A1).
As to claim 17, Jahnke et al. as modified teaches all of the limitations of the claimed invention, as noted above for claim 11, except wherein said at least one instrument coupled to said flexible vacuum line comprises at least one strain gauge. 
Lowery teaches wherein at least one instrument coupled to a flexible line comprises a strain gauge (paragraph [0026]; where the power line is considered in combination to correspond to the flexible vacuum line since both are flexible lines that provide a conduit between a source and a destination location).
It would have been obvious to one skilled in the art before the effective filing date to modify Jahnke et al. as modified to further have an additional sensor wherein said at least one instrument coupled to said flexible vacuum line comprises a strain gauge as taught by Lowery because it allows the measurement of the stress on line to help determine where breaks are eminent (paragraph [0026]).

Response to Arguments
Applicant's arguments filed 2/10/2021 have been fully considered but they are not persuasive.

In response to applicant's argument on page 13 that Hogarth teaches a rigid structure and therefore does not teach or suggest a vacuum clamp configured to attach to said component at any location that does not obstruct the sensing by said sensor system, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 .
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that Murray is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, it is considered that Murray is reasonably pertinent to the particular problem with which the . 
In response to applicant's argument on pages 16-18 that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). It is considered that the art of record, including the references used in the rejections above as well as those cited below show that the level of skill in the art before the effective filing date would have led one skilled in the art to consult the vacuum systems of references such as the Murray reference as being reasonably pertinent to vacuum clamps, especially vacuum clamps that are movable. It is considered that the above combination relies only on knowledge that was available to one skilled in the art before the effective filing date as illustrated by the references above and therefore is proper.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Samak Sangari et al. (US PGPub 2012/0330453 A1) and Subotincic (US PGPub 2014/0195053 A1) teach vacuum holding systems similar to that of the applicant’s.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E S BAHLS whose telephone number is (571)270-7807.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER BAHLS/Primary Examiner, Art Unit 2853